DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18306313.0, filed on October 5, 2018.

Status of Claims

Applicant’s amendment filed on July 29, 2022 has been entered.  Claim 14-21 and 23-30 are amended.  Claim 22 and 31 remain canceled.  New claim 32 and 33 are added.  Claim 14-21, 23-30 and 32-33 are pending in the application.  Applicant's amendment has overcome the objection(s) of claim 23 previously set forth in the Non-Final Office Action mailed on April 29, 2022.

Response to Arguments

Applicant's arguments, see p.6-8, filed on July 29, 2022, with respect to the rejection(s) of claim 14-21 and 23-30 under 35 U.S.C. § 103 have been fully considered but not persuasive.

On p.8, “Nowhere in the above cited portion of Zhang does it disclose using an auxiliary connection, distinct from the current network connection to obtain the access latency between the device and the network equipment. Zhang simply discloses sending a probe request to the secondary nodes to determine the network delay between the first node and the second nodes. It does not disclose on which network connection that request is sent, and accordingly, does not teach using an auxiliary connection to obtain the network delay.”

Examiner acknowledges the Applicant’s remarks and the citation of Zhang.  Examiner submits that Zhang discloses the target node is selected for the acquisition request, where there is a current network connection between the first node and target node as recited in the broad claim. In addition, the first node periodically sends a probe request to each of the plurality of secondary nodes and determine a network delay between the first node and each of the plurality of secondary nodes.  The connection between the first node and each of secondary nodes is an auxiliary connection [Zhang, para 008, 0021-0022, 0035] which meets the broadly recited claim.  Therefore, Zhang teaches using the auxiliary connection to obtain the network delay, and reads on the limitation of “obtain access latency information regarding an access latency between the device and a network equipment by using an auxiliary connection distinct from the current network connection;”
The combination of Chen and Zhang reads on the claim limitation of 14-15, 17, 21-24, 26 and 30-31.  Claim 14-15, 17, 21-24, 26 and 30-31 remain rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14-15, 17, 21-24, 26 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG PUB US2018/0278664) in view of Zhang (PG PUB US2021/0211490).

Regarding claim 14, Chen teaches “A device configured to run at least one adaptive streaming session relying on one current network connection for receiving segments of a multimedia content available at one or more qualities,” (Embodiments of the invention described below realize a trade-off between bandwidth utilization of the network and end-to-end queuing delay/packet loss experienced during a communication event (i.e. audio/video call). Chen discloses a method of controlling a rate at which content data is received at a receiver [device] over a network [Chen, Abstract, para 0015]);
“the device comprising one or more processors configured to:” (Fig. 2 shows the user device 104 including a CPU 202 [Chen, para 0021]);
“obtain access latency information regarding an access latency between the device and a network equipment” (During the communication event between the user device 104 and user device 110, the communication client 206 dynamically monitors network conditions based on measurements of the communication event (i.e. voice video call). The communication client 206 measures network conditions such as the end-to-end queuing delay [Chen, para 0049]);
“adapt an adaptive streaming session running at the device, according to the obtained access latency information.” (Proxy 404 executing on a local processor of the user device 104.  Based on the monitored network condition information from the client 206, the rate controller module 406 of the proxy 404 uses a rate control algorithm to determine an appropriate rate limit to data flows in the downlink [Chen, para 0036-0037]);
However, Chen does not teach the access latency information regarding an access latency is obtained by using an auxiliary connection distinct from the current network connection.
“obtain access latency information regarding an access latency between the device and a network equipment by using an auxiliary connection distinct from the current network connection;” (A plurality of secondary nodes associated with a resource server.  The first node periodically sends a probe request to each of the plurality of secondary nodes and determine a network delay between the first node and each of the plurality of secondary nodes (including an auxiliary connection).  As the probe is sent periodically, it implies the probe is sent even after the target node is selected for the acquisition request [Zhang, para 008, 0021-0022, 0035]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to comprise the claimed limitation to effectively enhance network operation by supporting a large number of back-to-source requests for the data resources in the edge node(s) at a certain moment [Zhang, para 0005].

Regarding claim 15, Chen as modified by Zhang teaches “wherein adapting the adaptive streaming session comprises selecting a new quality for one or more next segments of the multimedia content.” (The rate controller module 406 uses a rate control algorithm to determine an appropriate rate limit [new quality] to data flows in the downlink (TCP data sent from network node 112 to user device 104 or TCP data sent from user device 110 to user device 104) or uplink (TCP data sent from user device 104 to user device 110).  As the communication system is a packet-based [segment] communication system, the rate limit would be applying uplink and downlink packets [Chen, para 0037, 0018]).

Regarding claim 17, Chen as modified by Zhang teaches “wherein adapting the adaptive streaming session comprises comparing the obtained latency information to a default value.” (At step 504, At step S504 it is determined whether the measured end-to-end queuing delay and/or packet loss has exceeded respective thresholds [default value] [Chen, para 0077]).

Regarding claim 21, Chen as modified by Zhang teaches “wherein a quality associated with a high access latency is blacklisted.” (At step S505, the value of ttimer [quality] is compared to tswitch_interval, tswitch_interval representing the time that must elapse before a change in operating mode of the rate control algorithm is permitted to prevent oscillation between the first and second operating modes [Chen, Fig. 5, para 0078]).

Claim 23 lists al the same elements of claim 14 respectively, but claims the method rather than the device. Therefore, the supporting rationale of the rejection the claim 14 applies equally as well to claim 23.

Claim 24 lists al the same elements of claim 15 respectively, but claims the method rather than the device. Therefore, the supporting rationale of the rejection the claim 15 applies equally as well to claim 24.

Claim 26 lists al the same elements of claim 17 respectively, but claims the method rather than the device. Therefore, the supporting rationale of the rejection the claim 17 applies equally as well to claim 26.

Claim 30 lists al the same elements of claim 21 respectively, but claims the method rather than the device. Therefore, the supporting rationale of the rejection the claim 21 applies equally as well to claim 30.

Regarding claim 32, Chen as modified by Zhang teaches “wherein a quality leading to an increase of the access latency is blacklisted for a given period of time.” (At step S505, the value of ttimer [quality] is compared to tswitch_interval, tswitch_interval [given period of time] representing the time that must elapse before a change in operating mode of the rate control algorithm is permitted to prevent oscillation between the first and second operating modes [Chen, Fig. 5, para 0078]).

Claim 33 lists al the same elements of claim 32 respectively, but claims the method rather than the device. Therefore, the supporting rationale of the rejection the claim 32 applies equally as well to claim 33.

Claim 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG PUB US2018/0278664) in view of Zhang (PG PUB US2021/0211490) as applied to claim 14-15, 17, 21, 23-24, 26 and 30 and 32-33 above, and further in view of Goose (PG PUB US2008/0134258).

Regarding claim 16, Chen as modified by Zhang does not teach “wherein adapting the adaptive streaming session comprises selecting a new quality for one or more next segments of the multimedia content based on a history of the access latency information.” 
Goose teaches “wherein adapting the adaptive streaming session comprises selecting a new quality for one or more next segments of the multimedia content based on a history of the access latency information.” (The receiver is operative to monitor the performance of each network connection passively based on metrics of streaming data (e.g. path latency) actually received from each supplier, so that the receiver can detect whether a supplier has experienced a network fluctuation.  It implies the historical path latency is considered for detecting a network fluctuation.  If necessary, the receiver is operative to adjust the rate distribution among active suppliers by assigning a new data rate or by assigning a new fraction of a block [Goose, para 0054-0055]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Chen-Zhang to comprise the claimed limitation to effectively increase customer satisfaction by supporting subscriber community peer-to-peer network and dynamically adjusting data rate in such network.

Claim 25 lists al the same elements of claim 16 respectively, but claims the method rather than the device. Therefore, the supporting rationale of the rejection the claim 16 applies equally as well to claim 25.

Claim 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG PUB US2018/0278664) in view of Zhang (PG PUB US2021/0211490) as applied to claim 14-15, 17, 21, 23-24, 26 and 30 and 32-33 above, and further in view of Long (PG PUB US2016/0366488).

Regarding claim 18, Chen as modified by Zhang does not teach “wherein obtaining the access latency information relies on sending at least one data packet towards the network equipment to measure a round trip time.”
Long teaches “wherein obtaining the access latency information relies on sending at least one data packet towards the network equipment to measure a round trip time.” (One non-limiting aspect of the present invention contemplates the availability estimator 36 determining a round-trip time (RTT) for messages traveling between the client 14 and the server 12 [Long, para 0025]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Chen-Zhang to comprise the claimed limitation to effectively utilize the network resource by limiting excessive polls to the server by adjusting transmission of segment request messages as a function thereof so as to ensure arrival at the server 12 before the corresponding segment(s) are available [Long, para 0025, 0004].

Claim 27 lists al the same elements of claim 18 respectively, but claims the method rather than the device. Therefore, the supporting rationale of the rejection the claim 18 applies equally as well to claim 27.

Claim 19-20 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG PUB US2018/0278664) in view of Zhang (PG PUB US2021/0211490) as applied to claim 14-15, 17, 21, 23-24, 26 and 30 and 32-33 above, and further in view of Luo (PG PUB US2007/0217448).

Regarding claim 19, Chen as modified by Zhang does not teach “wherein a trend of the access latency information is further obtained.”
Luo teaches “wherein a trend of the access latency information is further obtained.” (In view of multiple OWD (one-way delay) measurements 226 from the receiver 206 and multiple different probing packet sending rates (Ri) set by sender 202, bandwidth estimation model 218 calculates rates (trends) of relative OWD (ΔD 228) to determine if the relates OWD rates are increasing [Luo, para 0029]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Chen-Zhang to comprise the claimed limitation to effectively provide additional information of the network condition (e.g. increasing trend indicates network deterioration is occurring).

Regarding claim 20, Chen as modified by Zhang and Luo teaches “wherein the trend of the access latency information is obtained from a derivative of the access latency information.” (In view of multiple OWD measurements 226 from the receiver 206 and multiple different probing packet sending rates (Ri) set by sender 202, bandwidth estimation model 218 calculates rates (trends) of relative OWD (ΔD 228) to determine if the relates OWD rates are increasing [Luo, para 0029]).
The motivation regarding to the obviousness to claim 19 is also applied to claim 20.

Claim 28 lists al the same elements of claim 19 respectively, but claims the method rather than the device. Therefore, the supporting rationale of the rejection the claim 19 applies equally as well to claim 28.

Claim 29 lists al the same elements of claim 20 respectively, but claims the method rather than the device. Therefore, the supporting rationale of the rejection the claim 20 applies equally as well to claim 29.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-9238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441